304 F.3d 30
RHODE ISLAND DEPARTMENT OF ENVIRONMENTAL MANAGEMENT, State of Rhode Island, Plaintiffs, Appellees,v.UNITED STATES of America; United States Department of Labor; Elaine Chao, Secretary of Labor; Occupational Safety and Health Administration;Charles N. Jeffress, Assistant Secretary of Labor for Occupational Safety and Health; Ruth E. McCully, Regional Administrator Region 1, Occupational Safety and Health Administration, Defendants, Appellants,Beverly Migliore; Barbara Raddatz; Joan Taylor, Defendants, Appellants.
No. 00-2326.
No. 01-1543.
United States Court of Appeals, First Circuit.
August 30, 2002.

Before: BOUDIN, Chief Judge, COFFIN, Senior Circuit Judge, and TORRUELLA, Circuit Judge.

ORDER OF COURT

1
The court's opinion, dated April 8, 2002, is hereby withdrawn, and the judgment dated April 8, 2002, is vacated. See the opinion and judgment dated August 30, 2002.


2
The panel having withdrawn the opinion dated April 8, 2002, the petition for rehearing and suggestion for rehearing en banc, filed by the appellants Migliore, Raddatz and Taylor, is denied as moot.


3
Appellees' motion to strike the appellants' petition for rehearing and suggestion for rehearing en banc, and request for sanctions is denied as moot.